Affirmed and Memorandum Opinion filed October 2, 2012.




                                             In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00122-CR
                                  NO. 14-12-00124-CR

                  DOMINIQUE NICOLE MATTHEWS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 10th District Court
                              Galveston County, Texas
                   Trial Court Cause Nos. 11CR1388 & 11CR1389


                   MEMORANDUM                         OPINION


       Appellant was convicted of aggravated assault with a deadly weapon and reckless
injury to a child. The trial court assessed punishment at nine years in prison on the
aggravated assault charge and two years in State Jail on the injury to a child charge.
Appellant filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days
has passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2